                             Case 20-12689-MFW             Doc 3      Filed 10/27/20       Page 1 of 4




                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE


             In re:                                                                Chapter 11

             RUBIO’S RESTAURANTS, INC.,                                            Case No. 20-12688 (MFW)

                                                       Debtor.
             Tax I.D. No. XX-XXXXXXX


             In re:                                                                Chapter 11

             MRRC HOLD CO.,                                                        Case No. 20-12689 (MFW)

                                                       Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                                Chapter 11

             RUBIO’S RESTAURANTS OF NEVADA, INC.,                                  Case No. 20-12690 (MFW)

                                                       Debtor.
             Tax I.D. No. XX-XXXXXXX


             In re:                                                                Chapter 11

             RUBIO’S INCENTIVES, LLC,                                              Case No. 20-12691 (MFW)

                                                       Debtor.                     Ref. Docket No. 3
             Tax I.D. No. XX-XXXXXXX

                            ORDER DIRECTING JOINT ADMINISTRATION OF
                      RELATED CHAPTER 11 CASES; AND GRANTING RELATED RELIEF

                      Upon the motion (the “Motion”)1 of the Debtors for an order (this “Order”) directing joint

         administration of these cases for procedural purposes only, and granting related relief, all as more




         1
               Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
               Motion.
27247904.2
                         Case 20-12689-MFW           Doc 3      Filed 10/27/20      Page 2 of 4




         fully set forth in the Motion; and upon consideration of the First Day Declaration; and this Court

         having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

         Standing Order of Reference from the United States District Court for the District of Delaware

         dated February 29, 2012; and this Court having found that this is a core proceeding pursuant to 28

         U.S.C. § 157(b)(2); and this Court having found that venue of these cases and this proceeding is

         proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

         the relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

         other parties in interest; and this Court having found that the Debtors’ notice of the Motion and

         opportunity for a hearing on the Motion were appropriate under the circumstances and no other

         notice need be provided; and this Court having reviewed the Motion and having heard the

         statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

         and this Court having determined that the legal and factual bases set forth in the Motion and at the

         Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

         before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

         ORDERED THAT:

                 1.      The Motion is GRANTED as set forth herein.

                 2.      Each of the above-captioned chapter 11 cases is consolidated for procedural

         purposes only and shall be jointly administered by the Court under Case No. 20-12688 (MFW).

                 3.      The caption of the jointly administered cases shall read as follows:




27247904.2

                                                            2
                              Case 20-12689-MFW              Doc 3       Filed 10/27/20       Page 3 of 4




                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE


                 In re:
                                                                             Chapter 11
                 RUBIO’S RESTAURANTS, INC., et al.,              1

                                                                             Case No. 20-12688 (MFW)
                                                            Debtors.
                                                                             (Jointly Administered)


             1
                    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
                    identification number are: Rubio’s Restaurants, Inc. (0303); MRRC Hold Co. (1242); Rubio’s Restaurants
                    of Nevada, Inc. (7609); and Rubio’s Incentives, LLC (9359). The Debtors’ mailing address is 2200 Faraday
                    Avenue, Suite 250, Carlsbad, CA 92008.




                     4.       The foregoing caption shall satisfy the requirements of section 342(c)(1) of the

         Bankruptcy Code.

                     5.       The Clerk of the Court shall make a docket entry in each Debtor’s Chapter 11

         Case (except that of Rubio’s Restaurants, Inc.) substantially as follows:

                              An order has been entered in accordance with Rule 1015(b) of the
                              Bankruptcy Rules and Local Rule 1015-1 directing joint
                              administration for procedural purposes only of the chapter 11 cases
                              of: Rubio’s Restaurants, Inc., Case No. 20-12688 (MFW); MRRC
                              Hold Co., Case No. 20-12689 (MFW); Rubio’s Restaurants of
                              Nevada, Inc., Case No. 20-12690 (MFW); and Rubio’s Incentives,
                              LLC, Case No. 20-12691 (MFW). The docket in Case No. 20-
                              12688 (MFW) should be consulted for all matters affecting this case.

                     6.       The Debtors shall maintain, and the Clerk of the United States Bankruptcy Court

         for the District of Delaware shall keep, one consolidated docket, one file, and one consolidated

         service list for these chapter 11 cases.

                     7.       Nothing in the Motion or this Order shall be deemed or construed as directing or

         otherwise effecting a substantive consolidation of these chapter 11 cases and this Order shall be


27247904.2

                                                                     3
                        Case 20-12689-MFW         Doc 3      Filed 10/27/20    Page 4 of 4




        without prejudice to the rights of the Debtors to seek entry of an Order substantively consolidating

        their respective cases.

                8.      The Debtors are authorized and empowered to take all actions necessary to

        effectuate the relief granted pursuant to this Order in accordance with the Motion.

                9.      This Court shall retain jurisdiction to hear and determine all matters arising from

        or related to the implementation, interpretation, and enforcement of this Order.




       Dated: October 27th, 2020
                                                             MARY F. WALRATH
         Wilmington, Delaware
27247904.2                                                   UNITED STATES BANKRUPTCY JUDGE

                                                         4
